 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     Carolyn Boykin,                      Case No.: 2:20-cv-02289-WBS-JDP
12
13              Plaintiff,
                                          Order re: Joint Notice of Settlement
14
           v.                             and Motion to Vacate all Pending
15                                        Dates
16 Body Contour Centers, LLC dba
     Sono Bello, and Does 1-10,
17 Inclusive,
18
19
                Defendants.

20
21
22
23    //
24    //
25    //
26    //
27    //
28    //
 1                                     ORDER
 2         The Parties report that they have reached a settlement in the above-
 3   captioned matter and estimate that prerequisites to dismissal will take
 4   approximately sixty (60) days.
 5         Based on the above representations, and good cause showing IT IS
 6   ORDERED that the Parties file a stipulation of dismissal no later than July
 7   20, 2021, or a joint status report if settlement has not been finalized by that
 8   date. IT IS FURTHER ORDERED that the Scheduling Conference is reset
 9   for August 2, 2021 at 1:30 p.m.
10
11
     Dated: May 21, 2021

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
